On Rehearing.
J. H. Marion, of Charlotte, N. C. (C. C. Wyehe, Donald Russell, and Sam J. Nieholls, all of Spartanburg, S. C., on the brief), for appellant and cross-appellee.
Horace L. Bomar and Jesse W. Boyd, both of Spartanburg, S. C., for appellee and cross-appellant.
SOPER, Circuit Judge.,
A point has been raised upon the rehearing of this cause, not raised upon the original hearing, viz., that the right to claim compensation for the taking by the power company was a personal right belonging to the owner of the land at the time of the taking, which did not pass to the plaintiff Rut-land. We think that this point must be sustained. Wo need not, and do not, pass upon the question as to whether the rights of the mortgagee to compensation upon the construction of the power line passed to the purchaser in foreclosure. Even if it be assumed that the deed under foreclosure conveyed to the purchaser at the foreclosure sale the title which the mortgagor possessed at the time of the execution of the mortgage, it is clear that such purchaser was not entitled to eject the company from the premises but merely to recover compensation for the easement taken. Cureton v. S. R. R. Co., 59 S. C. 371, 37 S. E. 914; Bridges v. Southern Ry. Co., 86 S. C. 267, 68 S. E. 551, Ann. Cas. 1912A, 1056; Moore v. N. & S. C. R. Co., 94 S. C. 243, 77 S. E. 926; Cayce Land Co. v. Southern Ry. Co., 111 S. C. 115, 96 S. E. 725, 727-728. But this right, assuming that it existed, was personal to the purchaser at the foreclosure sale, and did not pass with a conveyance of ,the land. Nieholls on Eminent Domain (2d Ed.) 1154; Lewis, *198Eminent Domain (3d Ed.) 517; 20 C. J. 858; Bridges v. R. R., supra; Northwestern R. Co. v. Colclough, 89 S. C. 555, 72 S. E. 494; Goodale v. Sowell, 62 S. C. 516, 40 S. E. 970, 973; Kindred v. Union Pac. R. Co., 225, U. S. 582, 32 S. Ct. 780, 56 L. Ed. 1216; Roberts v. Northern Pacific R. Co., 158 U. S. 1, 15 S. Ct. 756, 758, 39 L. Ed. 873. The rule is thus stated by Mr. Justice Shiras in the ease last cited: “It is well settled that where a railroad company, having the power of eminent domain, has entered into actual possession of land necessary for its' corporate purposes, whether with or without the consent of the owner of such lands, a subsequent vendee of the latter takes the land subject to the burden of the railroad; and the right to payment from the railroad company if it entered by virtue of an agreement to pay, or to damages if the entry was unauthorized, belongs to the owner at the time the railroad company took possession.”
The plaintiff cannot recover compensation for the easement taken, because this right did not pass with the mesne conveyances between him and the purchaser at the foreclosure sale. „ He cannot recover in trespass or-ejectment because the occupancy of the power company is not wrongful. It follows that the record does not establish any right of recovery whatever in favor of plaintiff.
Reversed and remanded.